Citation Nr: 1821033	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-28 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a mid-back disability.

3.  Entitlement to service connection for an upper back disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to dystonia of the right shoulder and neck.

6.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970 in the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Review of the record indicates that the Veteran has received disability benefits from the Social Security Administration (SSA).  See February 2015 SSA Inquiry.  Because these records may be relevant to the Veteran's appeal, the Board finds that a remand is necessary so that they may be obtained and reviewed by the AOJ.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Regarding peripheral neuropathy, the Veteran maintains that this condition is secondary to his dystonia of the right shoulder and neck for which he receives compensation pursuant to 38 U.S.C. § 1151.  In January 2012, a VA medical opinion was obtained; however, the VA examiner only addressed the question of causation and did not address whether the Veteran's dystonia aggravates his peripheral neuropathy.  Therefore, a remand is necessary for a supplemental VA medical opinion.

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Obtain and associate with the claims file the Veteran's SSA disability benefits records, to include the claim, any decision, and any medical records.

3.  Then, return the case to the VA examiner who provided the January 2012 medical opinion for an addendum opinion.  The claims file must be made available to, and reviewed by the examiner.

After a review of the evidence of record, to include consideration of the newly received records, as well as the Veteran's lay statements, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that any currently present peripheral neuropathy is chronically worsened by the Veteran's dystonia of the right shoulder and neck.  

A rationale for all opinions expressed must be provided.

If the January 2012 VA examiner is unavailable, the claims file should be forwarded to an examiner with appropriate expertise to provide the requested opinion.  A VA examination should only be performed if determined necessary by the examiner providing the requested opinion.

4.  Confirm that the VA examination report and any opinion provided comport with this remand and undertake any other development found to be warranted.

5.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




